Title: To James Madison from Horatio Gates Spafford, 23 January 1817
From: Spafford, Horatio Gates
To: Madison, James



Respected Friend,
Albany, 1 Mo. January 23, 1817.

Had I not a great personal interest in seeing the Laws of the United States, relating to the granting of Patents, & the protection of the rights of Inventors, so modified as to embrace a better security of these rights, I should not have devoted so much time & attention to this Subject: nor should I now presume to solicit thy attention to it.
The Essay of "Franklin", published in Nos. 8 & 9 of the Magazine I Sent thee, a few days Since, is the Paper mentioned in a former Letter, & embraces the ideas that I had the honor to suggest in my conversations with thee when at Washington.  I wish, now, to solicit thy attention to the veiws of this subject, exhibited in that Paper; or rather, I wish that may engage thy attention so far, as to evince the anxiety that I feel & the pains that I have taken to call the attention of the proper persons to the Subjects embraced in it.  I have not the vanity to suppose that any veiws of mine, could Suggest any thing new to thy Mind, concerning this matter.
I am confident that if a Patent System were formed according to the principles I have proposed, it would soon be in my power to put an invention of my own into operation that would save many millions of dollars in America, & Soon enrich me to the extent of my desires.  Such are the reasons added to those stated in my Essay, for the great anxiety that I feel & Such is the apology that I have to urge for this freedom.  With great regard & very sincere respect, thy friend,

Horatio G. Spafford

